Citation Nr: 1030014	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a stomach disorder, 
diagnosed as gastroparesis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1989 to July 1992.  
This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision prepared in September 2006 and issued in 
October 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The Board denied the claim in 
November 2008.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The parties 
submitted a Joint Motion for Remand in November 2009 and the 
Court thereafter issued an Order which incorporated the Joint 
Motion and vacated the Board's 2008 decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the November 2009 Joint Motion for Partial Remand, the Parties 
directed that VA attempt to obtain additional records from Hurley 
Hospital, where the Veteran sought emergency care in 2000 through 
2005.  The Joint Remand does not direct that any other actions be 
taken.  Accordingly, the case is REMANDED for the following 
action:

1.  Records for the Veteran from Hurley Hospital, 
for the period from 2000 through 2005, should be 
requested.  All attempts to procure records 
should be documented in the file.  If the records 
identified by the Veteran cannot be obtained, a 
notation to that effect should be included in the 
claims file.  In addition, the Veteran and his 
attorney should be informed.  

2.  The Veteran should be afforded the 
opportunity to submit or identify any additional 
evidence, of any type, that may be relevant to 
any of the claims on appeal.  

3.  The Veteran's current VA clinical records 
from December 2005 to the present should be 
obtained.  

4.  The Veteran should be afforded the 
opportunity to submit or identify any other 
records of non-VA treatment for a stomach 
disorder which have not yet been associated with 
the claims file, to include treatment for a 
stomach disorder at any non-VA facility, 
especially any facility in Flint, Michigan (other 
than Hurley Hospital, addressed in paragraph #1, 
above).

5.  The record should be reviewed to assure that 
development directed above is complete.  If 
review of the record suggests that any additional 
development is required, such as evidence which 
gives rise to the need for additional VA opinion, 
such opinion should be obtained.  

6.  Then, the appealed claim for service 
connection should be readjudicated.  If the 
benefit sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses actions taken since the issuance of the 
statement of the case in September 2006.  An 
appropriate period of time should be allowed for 
response.

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



